DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKASHI et al (WO 2007/116566 A1).
Regarding claim 1, TAKASHI discloses a multilayer ceramic capacitor (Fig. 10, 121) comprising: a multilayer body (Fig. 10, 122) including a plurality of layered dielectric layers (Fig. 10, 126) and a plurality of layered internal electrode layers (Fig. 10, 124/125), the multilayer body including a first main surface (Fig. 10(a), top surface) and a second main surface (Fig. 10(a), bottom surface) opposed to each other in a direction of layering (Fig. 10(a), up and down), a first side surface (Fig. 10(b), top surface) and a second side surface (Fig. 10(b) bottom surface) opposed to each other in a width direction (Fig. 10(b) up and down) orthogonal or substantially orthogonal to the direction of layering (Fig. 10), and a first end surface (Fig. 10, left side) and a second end surface (Fig. 10, right side) opposed to each other in a length direction (Fig. 10, left to right) orthogonal or substantially orthogonal to the direction of layering and the width direction (Fig. 10); and an external electrode (Fig. 10, 135/136/133/134) provided on the multilayer body; wherein the external electrode includes a first external electrode (Fig. 10, 135) provided on the first end surface (Fig. 10), a second external electrode (Fig. 10, 136) provided on the second end surface (Fig. 10), and a third external electrode (Fig. 10, 133) and a fourth external electrode (Fig. 10, 134) provided on one or both of the first side surface and the second side surface (Fig. 10(b)); the plurality of layered internal electrode layers are provided on a respective one of the plurality of layered dielectric layers (Fig. 10) and include a first internal electrode layer (Fig. 10, 124) connected to the first external electrode (Fig. 10), a second internal electrode layer (Fig. 10, 125) connected to the second external electrode (Fig. 10), a third internal electrode layer (Fig. 10, 127) connected to the third external electrode (Fig. 10(b)), and a fourth internal electrode layer (Fig. 10, 128) connected to the fourth external electrode (Fig. 10(c); the first internal electrode layer includes a first opposing electrode portion (Fig. 10, 124 where it overlaps 125) opposed to the second internal electrode layer and a first drawn electrode portion (Fig. 10, 124 to left of 125) extending to the first end surface; the second internal electrode layer includes a second 48opposing electrode portion (Fig. 10, 125 under 124) opposed to the first internal electrode layer and a second drawn electrode portion (Fig. 10, 125 to right of 124) extending to the second end surface; the third internal electrode layer is provided at a distance from the first internal electrode layer (Fig. 10(b)) and located between a vicinity of a tip end (Fig. 10, right end of 124) of the first opposing electrode portion of the first internal electrode layer and the second drawn electrode portion of the second internal electrode layer adjacent in the direction of layering (Fig. 10); the fourth internal electrode layer is provided at a distance from the second internal electrode layer and located between a vicinity of a tip end (Fig. 10, left end of 125) of the second opposing electrode portion of the second internal electrode layer and the first drawn electrode portion of the first internal electrode layer adjacent in the direction of layering (Fig. 10).  
Regarding claim 2, TAKASHI further discloses that the first internal electrode layer and the third internal electrode layer are located on a same dielectric layer (Fig. 10), and the second internal electrode layer and the fourth internal electrode layer are located on a same dielectric layer (Fig. 10).  
Regarding claim 3, TAKASHI further discloses that the third internal electrode layer is located on a dielectric layer different from a dielectric layer on which the first internal electrode layer is provided (Fig. 19, 227 on different layer than 224) and the fourth internal electrode layer is located on a dielectric layer different from a dielectric layer on which the second internal electrode layer is provided (Fig. 19, 228 on different layer than 225).  
Regarding claim 4, TAKASHI further discloses that the third internal electrode layer is located on a dielectric layer different from a dielectric layer on which the first internal electrode layer is provided and overlaps with the tip end of the first opposing electrode portion of the first internal electrode layer (Fig. 20, 227 on different layer than 224 but overlaps left end of 224), and the fourth internal electrode layer is located on a dielectric layer different from a dielectric layer on which the second internal electrode layer is provided and overlaps with the tip end of the second opposing electrode portion of the second internal electrode layer (Fig. 20, 228 on different layer than 225 but overlaps left end of 225).  
Regarding claim 5, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein a potential applied to the first internal electrode layer and the second internal electrode layer and a potential applied to the third internal electrode layer and the fourth internal electrode layer are different from each other” does not distinguish the present invention over the prior art of TAKASHI who teaches the structure as claimed.
Regarding claim 7, TAKASHI further discloses that the plurality of layered dielectric layers include a first outer layer portion (Fig. 13, 126 above 124), a plurality of inner dielectric layers (Fig. 13, 126s between top 124 and bottom 125), and a second outer layer portion (Fig. 13, 126 below bottom 125); and the first outer layer portion is located between the first main surface and an internal electrode layer of the plurality of layered internal electrode layers that is closest to the first main surface (Fig. 13); and the second outer layer portion is located between the second main surface and an internal electrode layer of the plurality of layered internal electrode layers that is closest to the second main surface (Fig. 13).  
Regarding claim 8, TAKASHI further discloses that one or more of the plurality of layered dielectric layers includes a dielectric ceramic material ([0068]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHI et al (WO 2007/116566 A1) in view of ZENZAI (US 2017/0103853).
Regarding claim 13, TAKASHI fails to teach the claim limitations. 
ZENZAI teaches that the external electrode (Fig. 1, 5) includes an underlying electrode layer (Fig. 5, 12/13) provided on the multilayer body and a plated later (Fig. 1, 33/34) that at least partially covers a surface of the underlying electrode layer (Fig. 1).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ZENZAI to the invention of TAKASHI, in order to improve the reliability of the external electrodes (ZENZAI [0009]).
Regarding claim 14, TAKASHI, as modified by ZENZAI, further teaches that the underlying electrode layer is a baked layer that includes glass and a metal (ZENZAI [0048]).  
Regarding claim 15, TAKASHI, as modified by ZENZAI, further teaches that the underlying electrode layer is a conductive resin layer that includes a thermosetting resin and a metal (ZENZAI [0055]).  
Regarding claim 17, TAKASHI, as modified by ZENZAI, further teaches that the plated later includes an upper plated layer and a lower plated layer (ZENZAI; Fig. 1, 33/34), the upper plated layer includes Sn or Au (ZENZAI; Fig. 1, 34 [0062]), and the lower plated layer includes Ni (ZENZAI; Fig. 1, 33 [0062]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHI et al (WO 2007/116566 A1) in view of ZENZAI (US 2017/0103853) in further view of SAWADA et al (US 2018/0182552).
Regarding claim 13, TAKASHI fails to teach the claim limitations. 
SAWADA teaches that the underlying electrode layer is a thin layer having a thickness of less than about 1 µm ([0090]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SAWADA to the invention of TAKASHI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
PARK et al (US 9178483) teaches relevant art in Fig. 1-3.
HWANG et al (US 2018/0090273) teaches relevant art in Fig. 2A-3C.
LEE et al (US 2018/0174758) teaches relevant art in Fig. 1-3.
KO et al (US 2018/0286592) teaches relevant art in Fig. 1-6.
Togashi et al (US 2006/0279903) teaches relevant art in Fig. 1-3.
PARK et al (US 2014/0311785) teaches relevant art in Fig. 1-9.
AHN et al (US 2015/0041202) teaches relevant art in Fig. 1-5.
AHN et al (US 2016/0118187) teaches relevant art in Fig. 1-9.

Allowable Subject Matter
Claims 6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to teach or make obvious, alone or in combination, the limitation of “A mount structure for a multilayer ceramic capacitor comprising: a circuit substrate including on a surface, a first circuit pattern to which a potential is applied, a second circuit pattern that is grounded, and a third circuit pattern and a fourth circuit pattern juxtaposed between the first circuit pattern and the second circuit pattern; two first resistive elements of a surface mount type and two second resistive elements of a surface mount type; and the multilayer ceramic capacitor according to claim 1, wherein one of the first resistive elements is connected between the first circuit pattern and the fourth circuit pattern 50adjacent to the first circuit pattern and another one of the first resistive elements is connected between the second circuit pattern and the third circuit pattern adjacent to the second circuit pattern; one of the second resistive elements is connected between the second circuit pattern and the fourth circuit pattern and another one of the second resistive elements is connected between the first circuit pattern and the third circuit pattern; in the multilayer ceramic capacitor, the first external electrode is connected to the first circuit pattern, the second external electrode is connected to the second circuit pattern, the third external electrode is connected to the third circuit pattern, and the fourth external electrode is connected to the fourth circuit pattern; and a voltage applied to the first circuit pattern is divided by the first resistive elements and the second resistive elements and the divided voltage is applied to the third circuit pattern and the fourth circuit pattern” in combination with the other claim limitations.
Regarding claims 9-10, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the third internal electrode layer includes a third drawn electrode portion extending to the first side surface and extending in the width direction, a first extension connected to the third drawn electrode portion and extending in the length direction, and a second extension connected to first extension and extending in the width direction” in combination with the other claim limitations. 
Regarding claims 11-12, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the fourth internal electrode layer includes a fourth drawn electrode portion extending to the second side surface and extending in the width direction, a third extension connected to the fourth drawn electrode portion and extending in the length direction, and a fourth extension connected to the third extension and extending in the width direction” in combination with the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848